Citation Nr: 9900789	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  92-17 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the death benefit, under Chapter 30, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from September 7, 
1988 to March 16, 1992; he died on April [redacted], 1992.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a June 1992 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

The appellants are the parents of the deceased veteran.


CONTENTIONS OF APPELLANTS ON APPEAL

The appellants essentially contend that they should be 
entitled to the money that the veteran contributed to the 
Montgomery G.I. Bill program.  A favorable determination is 
requested. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
Chapter 30 file.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that there is no legal 
basis to award the appellants the death benefit under Chapter 
30, Title 38, United States Code.


FINDING OF FACT

The veteran, the appellants son, had active military service 
from September 7, 1988 to March 16, 1992; he died on April 
[redacted], 1992 due to a nonservice-connected disability.


CONCLUSION OF LAW

The appellants are not entitled to the death benefit 
authorized by Chapter 30, Title 38, United States Code.  
38 U.S.C.A. § 3017 (West 1991); 38 C.F.R. § 21.7280 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the appellants claim for the death 
benefit authorized under Chapter 30, Title 38 United States 
Code.  Specifically, the appellants seek benefits equivalent 
to the twelve months of payments that the veteran paid into 
the Montgomery G.I. Bill program.  

According to the law, the VA will pay a death benefit to 
surviving parents of a veteran, under Chapter 30, Title 38, 
United States Code, when the veterans death meets certain 
criteria, and the amount of educational assistance paid or 
payable to the veteran is less than the amount reduced from 
the veterans basic pay.  38 U.S.C.A. § 3017(a) (West 1991); 
38 C.F.R. § 21.7280 (1998).  The necessary criteria for 
payment of a death benefit are as follows.  The veteran must 
have either (1)(i) died while on active duty; or (ii) within 
one year of service separation (if after October 28, 1992); 
and (2) the death of the veteran must be service-connected; 
and (3) either, (i) the veteran must have been eligible for 
Chapter 30 benefits at the time of his or her death; or (ii) 
the veteran must have been on active duty at the time of 
death and satisfied other criteria.  38 C.F.R. § 21.7280(b).  

The facts of this case are not in dispute.  The veteran 
entered active military service on September 7, 1988, and was 
honorably discharged on March 16, 1992, for the convenience 
of Government.  Shortly after service separation, on April 
[redacted], 1992, the veteran died as a result of injuries 
sustained in an automobile accident.  A Report of Casualty, 
dated in April 1992, indicates that the veteran was in a 
privately owned vehicle at the time of the accident.

In June 1992, the veterans father, the appellant, filed a 
request for payment for the twelve months that the veteran 
paid into the veterans educational assistance program, 
presumably referring to the Montgomery G. I. Bill (MGIB) 
program.  In a June 1992 determination, the RO denied the 
appellants claim, indicating that the death benefit is only 
authorized if the servicemember died in active service and 
was eligible or would have been eligible for Chapter 30 
benefits.  Both the appellants disagreed with that 
determination, and initiated this appeal.  The appellants 
contend that the veteran contributed his own money to the 
MGIB program, and he intended to utilize his education 
benefits.  Additionally, the appellants point out that 
although the veteran was released early from service, he was 
still subject to recall within 24 hours.  Therefore, the 
appellants maintain that they are eligible for the Chapter 30 
death benefit.

The Board has carefully reviewed the appellants contentions, 
along with the evidence of record and the pertinent legal 
criteria.  However, the Board finds no legal basis to award 
the appellants the death benefit authorized under Chapter 30, 
Title 38, United States Code, and the appeal is denied.  As 
noted above, the record reveals that the veteran died 
approximately a month after his separation from active duty 
service.  The Board acknowledges the appellants contentions 
that the veteran was still subject to a 24 hour recall, 
however, there is no indication in the record that the 
veteran was either on active duty for training, or inactive 
duty for training at the time of the automobile accident and 
the veterans death.  Nor has the veterans death been 
service connected.  As such, the legal criteria necessary for 
establishing entitlement for payment of a death benefit have 
not been met.  See 38 C.F.R. § 21.7280.  The Board also 
acknowledges the appellants arguments that the veteran had 
contributed his money for twelve months into the MGIB 
program, and that he intended to pursue education.  However, 
the law is quite clear as to the requirements for entitlement 
to a death benefit, and in the present case, those 
requirements have simply not been met.  See 38 U.S.C.A. 
§ 3017; 38 C.F.R. § 21.7280.  Therefore, the appeal is 
denied.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 
- 2 -
